DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 8, 2, 7, 8, 10, 13, 12, 12, 10, 14, 15, 16, 17, 18, 19, 20, 21 respectively of U.S. Patent No. 11,288,864. Although the claims at issue are not identical, they are not patentably distinct from each other because, the subject matters are same and the claims of the instant application are an obvious variant of the Patent. Furthermore, scope of the claims in the instant application are met and encompassed by the corresponding claims of the Patent. The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the Patent.
Claim 6 is rejected on the ground of obviousness type nonstatutory double patenting as being unpatentable over claim 8 of the Patent No. 11,288,864 in view of Ng-Thow-Hing (US 2018/0095276).
Claim 8 of the patent teaches all the limitations of claim 6 of the application, except, the limitation of, where the ISO-surface extraction of the tessellated mesh is performed using Marching Cubes via indirect drawing.
	However, Ng-Thow-Hing teaches a method of generating a surface model of a physical environment. In an embodiment, at step 404, the system 300 generates the planar polygon mesh 602 based on a 3-D point cloud by computing a truncated signed distance function (“TSDF”) for the 3-D point cloud. For example, the TSDF for the 3-D point cloud is used to generate a nonplanar mesh, for example, using a marching cubes algorithm, and the planar polygon mesh 602 is derived from the nonplanar mesh. A TSDF includes a numerical value for each point in the 3-D point cloud. The value is zero when a point is in a particular plane, positive when a point is above (using a particular court system) the particular plane, and negative when a point is below the particular plane. The computed TSDF is then used to define a 3-D volumetric grid of bricks or boxes, which are aligned in, above, and below the particular plane. Finally, the 3-D volumetric grid is tessellated with marching cubes to generate a nonplanar mesh, and the nonplanar mesh is analyzed and transformed to the planar polygon mesh 602 representing a particular surface. The tessellation process can be controlled to include or exclude round or sharp edges. In addition, the nonplanar mesh may be simplified by collapsing near/adjacent polygons having the same orientation into larger polygons. In some examples, the generated planar polygon mesh 602 may also be simplified by collapsing near/adjacent polygons having the same orientation into larger polygons (abstract, ¶0020, ¶0065, claim 3, claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teaching of Ng-Thow-Hing of tessellated meshes being generated by Marching Cubes algorithm with the subject matter of the claim 8 of the patent, to obtain, where the ISO-surface extraction of the tessellated mesh is performed using Marching Cubes via indirect drawing, because, generating tessellated mesh using Marching Cubes s well known in art. Furthermore, combining prior art elements in pertinent fields according to known methods would yield predictable results.
Allowable Subject Matter
Claims 1-20 are allowable over prior art. [Note: Terminal Disclaimer is required to obviate the Double Patenting rejection set forth in the Office Action].
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest Prior Art Imber et al. (US 20170116756) discloses a method for producing a synthetic video image (title, abstract, Claim 8 and dependents, method of fig. 3) comprising:
            receiving one or more video and depth inputs from one or more respective camera systems capturing a scene one or more respective perspectives, wherein each video and depth input is captured by a respective camera system and includes a respective video stream of the scene captured from a respective perspective and a respective depth stream of the scene captured from the respective perspective (step s302, fig. 3. FIG. 4 shows an example in which multiple views of the objects 102 from respective viewpoints are captured using multiple cameras (4041 to 4048). In the example shown in FIG. 4 there are eight cameras, but in other examples there may be a different number of cameras capturing views of the objects 102. The cameras 404 may be implemented in separate devices but may be arranged to provide the images that they capture to a processing system which can process the multiple images together. The processing system may be implemented in the same device as one or more of the cameras 404, or may be implemented in a separate device to all of the cameras 404. The processing system is shown in FIG. 5 – ¶0063. RGBD data is a combination of visual data (i.e. RGB data) from one or more input images and depth data (i.e. D) from a depth image – ¶0024);

            for each respective video and depth input, generating a depth and color stream corresponding to the respective perspective of the video and depth input based on the video stream and the depth stream (The input image and the refined depth image are sufficiently aligned with each other to be considered to provide RGBD data, i.e. red, green, blue and depth values for a number of pixel positions of the input image – ¶0027),
wherein each respective depth and color stream includes 
i) a color image stream including a sequence of color images derived from the video stream of the video and depth input (The input image and the refined depth image are sufficiently aligned with each other to be considered to provide RGBD data, i.e. red, green, blue and depth values for a number of pixel positions of the input image – ¶0027) and 
ii) a refined depth image stream corresponding to the color image stream that includes a sequence of dense refined depth images that are refined by reprojecting depth images from the depth stream into respective color images of the video stream (steps S304-s308, fig., Therefore, as described in more detail below in steps S304 to S308 the depth values and the surface normals (determined from the depth values as described below) are refined (i.e. upsampled and smoothed) to obtain refined depth values and refined surface normals which match the colour image as closely as possible – ¶0027. Refinement process is understood as reprojection.
In steps S306 and S308, in order refine the coarse surface normal estimates and the depth values from the depth image, a type of bilateral filtering is used to upsample and smooth the depth and surface normal estimates – ¶0033),  
            wherein each dense refined depth image includes a grid of depth pixels that each indicate a respective depth value and respective color values derived from a corresponding color image (For example, the depth processing logic 202 may determine refined depth values D(x) for pixel positions x of the input image T(x), according to the equation 6, ¶0039);
            generating a geometry video stream corresponding to the scene based on one or more depth and color streams respectively derived from the one or more color and depth input (s310-s0312, fig. 3, In step S310 the scene analysis logic analyses the input image T to estimate scene geometry and to segment the input image into a plurality of regions (or "segments") representing respective materials. Each of the segments represents a respective region of similar appearance in the input image – ¶0041. Also see, ¶0027, 0065),
            wherein the geometry video stream includes a sequence of geometry frames, each geometry frame having embedded therein, a respective color image and a respective dense refined depth image from each of the one or more depth and color streams (For example, if positions of geometry in the scene are known then the depth values can be determined from the geometry, e.g. by rendering the distance to points of the geometry in the scene using a depth buffer. The input image and the refined depth image are sufficiently aligned with each other to be considered to provide RGBD data, i.e. red, green, blue and depth values for a number of pixel positions of the input image – ¶0027).
However, none of the prior arts of record, either alone or in a reasonable combination found disclosing the limitation of, 
generating a surface stream based on the geometry video stream in accordance with the selected surface reconstruction process, wherein the surface stream includes a geometry stream that defines a geometry of an object captured in the scene, and a texture stream that is time aligned with the geometry stream that defines a texture of a surface of the object; and outputting the surface stream to a buffer and/or a renderer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619